         Case 1:20-cv-00281-PEC Document 13 Filed 11/17/20 Page 1 of 1




           In the United States Court of Federal Claims
                                       No. 20-281C

                              (E-Filed: November 17, 2020)

                                           )
 PETER JOSEPH POLINSKI,                    )
                                           )
                      Plaintiff,           )
                                           )
 v.                                        )
                                           )
 THE UNITED STATES,                        )
                                           )
                      Defendant.           )
                                           )

                                          ORDER

        In the court’s July 10, 2020 and August 24, 2020 orders, plaintiff was advised that
his suit was at risk of dismissal pursuant to RCFC 41(b) if he failed to meet court
deadlines or comply with court orders. See ECF No. 10 (sua sponte enlargement of time
order warning plaintiff of dismissal under RCFC 41(b)); ECF No. 11 (show cause order).
Defendant’s motion to dismiss was filed on May 11, 2020. See ECF No. 9. Thus, the
court has afforded plaintiff 190 days to file his response brief to defendant’s motion to
dismiss. As of the filing of this order, plaintiff has failed to respond to the court’s July
10, 2020 and August 24, 2020 orders. Because plaintiff has not been diligent in
prosecuting his case, the court will dismiss plaintiff’s suit pursuant to RCFC 41(b) for
failure to prosecute, which “operates as an adjudication on the merits.” RCFC 41(b).

        Accordingly, defendant’s motion to dismiss is DENIED as moot; and, the clerk’s
office is directed to ENTER final judgment DISMISSING plaintiff’s complaint for lack
of prosecution pursuant to Rule 41(b) of the Rules of the United States Court of Federal
Claims, without prejudice.

       IT IS SO ORDERED.

                                          s/Patricia E. Campbell-Smith
                                          PATRICIA E. CAMPBELL-SMITH
                                          Judge
